05/13/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs March 15, 2022

         CHRISTOPHER C. SOLOMON v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Sumner County
            Nos. 2019-CR-525, 2016-CR-832        Dee David Gay, Judge
                      ___________________________________

                           No. M2021-00739-CCA-R3-PC
                       ___________________________________


The Petitioner, Christopher C. Solomon, pleaded guilty to aggravated vehicular homicide,
aggravated vehicular assault, and leaving the scene of an accident resulting in death, and
he received an effective thirty-three-year sentence. The Petitioner filed a petition for
post-conviction relief, contending that he received ineffective assistance of counsel when
trial counsel failed to seek the trial judge’s recusal at sentencing. Following a hearing,
the post-conviction court denied the petition, and the Petitioner appeals. After review, we
affirm the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and TIMOTHY L. EASTER, JJ., joined.

M. Allen Ehmling, Gallatin, Tennessee, for the appellant, Christopher C. Solomon.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior
Assistant Attorney General; Ray Whitley, District Attorney General; and C. Ronald
Blanton, Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

                    FACTUAL AND PROCEDURAL HISTORY

                              Guilty Pleas and Sentencing

       In October 2016, the Petitioner, while driving under the influence, struck the
victims, Mr. Robert Pyles and Ms. Dineen Cottrell, with his vehicle as they were walking
down the street. State v. Christopher C. Solomon, No. M2018-00456-CCA-R3-CD, 2018
WL 5279369, at *1 (Tenn. Crim. App. Oct. 23, 2018), no perm. app. filed. Mr. Pyles
died as a result of his injuries, and Ms. Cottrell sustained serious injuries. Id. The
Petitioner fled the scene, was found sitting in his vehicle heavily intoxicated, and
repeatedly fell asleep during the interviews and the blood draw that followed. Id. The
Petitioner was charged by indictment with aggravated vehicular homicide while having at
least two prior convictions for driving under the influence (“DUI”), aggravated vehicular
assault while having at least two prior DUI convictions, and leaving the scene of an
accident resulting in death. Id. He pleaded guilty to the charges in the indictment with
no agreement in place as to sentencing. Id.

        The sentencing hearing transcript from October 2017 shows that Mr. Carson
Bumbalough, a probation officer involved in the DUI court program, testified that the
Petitioner entered the program in December 2013 after already having been provided
treatment during a prior probationary sentence. Mr. Bumbalough stated that the
Petitioner attended inpatient treatment for twenty-eight days and returned to complete the
remainder of the program, which included classes for relapse prevention and drug and
alcohol issues as well as “A.A. meetings,” twelve-step meetings, meetings with the judge,
and other activities. The Petitioner successfully completed the program, having only a
“couple of issues,” which Mr. Bumbalough stated were “not uncommon” in the program.
Mr. Bumbalough stated that the Petitioner remained on probation following his
completing the program due to consecutive sentences “from a previous probation and
several charges.” During Mr. Bumbalough’s testimony, the trial judge, who also presided
over the DUI court program, stated, “I didn’t realize until this morning and I was looking
through the warrants here that he was in our DUI Court program and successfully
completed the program. This is a pretty big hit on the program.” In response to the trial
judge’s questioning, Mr. Bumbalough testified that the Petitioner was treated for alcohol
use initially but that issues relating to the Petitioner’s drug use were also addressed
during the program. He agreed that the program takes a year or more to complete and
stated that the DUI and drug court programs “are the best, most intensive programs that I
know of we have to offer in this County.” Mr. Bumbalough indicated the Petitioner was
the first person to complete the program who had subsequently been charged with an
offense like vehicular homicide.

       While making the court’s factual findings, the trial judge cited the Petitioner’s
extensive treatment in the program as a factor in the court’s sentencing decision.
Specifically, the trial judge found that the program was not effective for the Petitioner,
that he was not deterred after four prior DUI convictions, that his conduct was “a sad
commentary on Drug Courts,” and that the court was “very discouraged” that the
Petitioner killed someone and “almost killed a second person” after completing the
program. The trial judge cited the Petitioner’s participation in the DUI court program
                                          -2-
and other probationary sentences and found that “[t]he chances of rehabilitation are slim
to none.” Following the sentencing hearing, the trial judge imposed an effective thirty-
three-year sentence and banned the Petitioner from driving for the duration of his life.
Christopher C. Solomon, 2018 WL 5279369, at *5. On appeal, this court reversed the
lifetime driving ban but otherwise affirmed the sentences. Id. at *8.

                                     Post-Conviction

        On May 10, 2019, the Petitioner filed a timely pro se petition for post-conviction
relief, and he filed an amended petition on April 19, 2021, following the appointment of
counsel. Among other issues not raised on appeal, the Petitioner claimed that he received
ineffective assistance of counsel because trial counsel failed to seek recusal of the trial
judge presiding over his sentencing hearing. The Petitioner asserted that trial counsel
should have sought recusal because the trial judge realized that the Petitioner had
participated in the DUI court program and that the judge demonstrated bias by stating at
the sentencing hearing, “This is a pretty big hit on the program.” The post-conviction
petition was heard by the same judge who had accepted the guilty pleas and imposed the
sentences, and the Petitioner did not seek recusal at the post-conviction hearing.

        At the post-conviction hearing, the Petitioner testified that he participated in the
DUI court program for approximately one year and successfully completed the program.
The program consisted of evening activities Monday through Friday. Once a week, he
met with the presiding judge or judges, and the other weekly meetings consisted of
classes or group activities. According to the Petitioner, the trial judge was one of the
judges who presided over the program while he attended. The Petitioner stated that the
trial judge presided over the program sometimes but not every time. On cross-
examination, he said he did not know how many times the trial judge presided over the
program. He stated that the trial judge once sanctioned him for failing a drug test while
he was in the program. The Petitioner believed he told trial counsel that he had
previously participated in the program. He stated that the trial judge made findings at the
sentencing hearing relating to his participation in the program and his failure to maintain
sobriety since completing the program. He believed trial counsel should have sought
recusal and a hearing to determine whether the trial judge possessed extraneous
information about his participation. In response to the post-conviction court’s
questioning, the Petitioner agreed that he deserved to be sanctioned during his time in the
program and that he was treated similarly to other program participants.

       Trial counsel stated that the Petitioner’s participation in the DUI court program
“was not on [his] radar” until Mr. Bumbalough testified at the sentencing hearing. He
stated that he did not have any records showing that he and the Petitioner discussed the
Petitioner’s treatment in the program. Trial counsel explained that one of the judgments
                                           -3-
of prior conviction he would have reviewed after being appointed to represent the
Petitioner contained a condition of probation requiring treatment in the program.
However, trial counsel stated that he would have reviewed the prior judgments for
“validity,” relevance to enhancement, factual allegations, whether the judge signed the
judgments, and whether counsel was waived. He asserted that he would not have
reviewed the Petitioner’s conditions of probation listed in the prior judgments. He agreed
that he was aware the trial judge was involved in the program, but he could not recall
whether he knew at the time of sentencing that the Petitioner had been in the program.
Trial counsel stated that he knew the Petitioner’s participation in the program “was
certainly an issue,” but he did not “know if it struck [him] at that point . . . that there had
been interactions between [the Petitioner] and [the trial judge] through the course of the
program that would be an issue.” He did not recall “it even striking” the trial judge that
the Petitioner had been in the program.

       Trial counsel stated that he did not seek recusal because the Petitioner had
completed the program, and trial counsel did not believe that it would have been “per se
grounds for recusal.” He agreed that he could have requested recusal, but he did not
know if it would have been successful. He believed the fact that the Petitioner completed
the program “mattered a lot to the court” but did not perceive the trial judge as
“remember[ing] any interaction with the Petitioner during his time in the [program].” He
agreed that he could have explored the extent of the trial judge’s recollection of the
Petitioner or consulted the Petitioner about it but he did not. On cross-examination, trial
counsel stated that he did not believe it was necessary to seek recusal of the trial judge.
A judgment form for a DUI second offense conviction dated December 17, 2013, was
entered as an exhibit to the post-conviction hearing and showed that the Petitioner was
ordered to attend the DUI court program as a condition of probation.

       The post-conviction court made a general credibility finding in favor of trial
counsel and against the Petitioner. The post-conviction court found that the Petitioner’s
participation in the program was relevant to both deterrence and amenability to
rehabilitation. The court found that the Petitioner agreed that the court did not exhibit
bias or prejudice toward the Petitioner prior to imposing the sentences. The judge also
noted that he was unaware until the time of the post-conviction hearing that he had
previously sanctioned the Petitioner during the DUI court program. The judge stated that
he “wouldn’t know him from any other defendant,” noting that a number of years passed
between the Petitioner’s participation in the program and the offenses underlying the
present case. The court credited trial counsel’s testimony that he did not seek recusal
because he did not perceive the trial judge as biased or prejudiced. In the written order
denying post-conviction relief, the court reiterated it had no recollection of the Petitioner
or of the details surrounding his participation in the program. The court concluded that

                                             -4-
the Petitioner failed to show trial counsel was ineffective, and it denied his petition. The
Petitioner appeals.

                                       ANALYSIS

        The Petitioner contends that the post-conviction court erred in denying his petition
because he received ineffective assistance of counsel. A petitioner may request post-
conviction relief by asserting that his conviction or sentence is void or voidable because
of the abridgment of his constitutional rights provided by the Tennessee or the United
States Constitutions. T.C.A. § 40-30-103. To obtain post-conviction relief, a petitioner
must prove the allegations of fact made in the petition by clear and convincing evidence.
T.C.A. § 40-30-110(f). On appeal, the post-conviction court’s findings of fact are
conclusive unless the evidence preponderates against them. Ward v. State, 315 S.W.3d
461, 465 (Tenn. 2010). “[Q]uestions concerning the credibility of witnesses, the weight
and value to be given their testimony, and the factual issues raised by the evidence are to
be resolved by the trial judge.” Fields v. State, 40 S.W.3d 450, 456 (Tenn. 2001) (citing
Henley v. State, 960 S.W.2d 572, 579 (Tenn. 1997)). Additionally, appellate courts may
not “substitute their own inferences for those drawn by the trial court.” Id. (citing
Henley, 960 S.W.2d at 579). This court reviews “a post-conviction court’s conclusions
of law, decisions involving mixed questions of law and fact, and its application of law to
its factual findings de novo without a presumption of correctness.” Whitehead v. State,
402 S.W.3d 615, 621 (Tenn. 2013). “A claim of ineffective assistance of counsel is a
mixed question of law and fact.” Nesbit v. State, 452 S.W.3d 779, 786 (Tenn. 2014)
(citing Calvert v. State, 342 S.W.3d 477, 485 (Tenn. 2011)).

       A criminal defendant has a right to the assistance of counsel under the Sixth
Amendment to the United States Constitution and article I, section 9 of the Tennessee
Constitution. State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). The right to assistance of
counsel inherently guarantees that counsel’s assistance is “effective.” Strickland v.
Washington, 466 U.S. 668, 686 (1984); Dellinger v. State, 279 S.W.3d 282, 293 (Tenn.
2009). To prove that counsel was ineffective, a petitioner must show that (1) counsel
performed deficiently and (2) such deficient performance prejudiced the defense.
Strickland, 466 U.S. at 687.

       To establish deficient performance, a petitioner must show that “counsel’s
representation fell below an objective standard of reasonableness.” Id. at 688. This
standard requires a petitioner to demonstrate that the “services rendered or the advice
given” were “‘below the range of competence demanded of attorneys in criminal cases.’”
Grindstaff v. State, 297 S.W.3d 208, 216 (Tenn. 2009) (quoting Baxter v. Rose, 523
S.W.2d 930, 936 (Tenn. 1975)). Counsel must have made errors so serious that counsel
was not functioning as the “‘counsel’” guaranteed by the Sixth Amendment. Strickland,
                                           -5-
466 U.S. at 687. Measuring counsel’s performance requires giving deference to
counsel’s decisions, and courts must apply a “strong presumption that counsel’s conduct
falls within the wide range of reasonable professional assistance.” Id. at 689.
Accordingly, this court has held that a “petitioner is not entitled to the benefit of
hindsight, may not second-guess a reasonably based trial strategy by his counsel, and
cannot criticize a sound, but unsuccessful, tactical decision made during the course of the
proceedings.” Adkins v. State, 911 S.W.2d 334, 347 (Tenn. Crim. App. 1994). The
reviewing court “must make every effort to eliminate the distorting effects of hindsight,
to reconstruct the circumstances of counsel’s conduct, and to evaluate the conduct from
the perspective of counsel at that time.” Howell v. State, 185 S.W.3d 319, 326 (Tenn.
2006) (citing Strickland 466 U.S. at 689).

        To demonstrate that counsel’s deficient performance prejudiced the defense, a
petitioner must prove “‘a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different.’” Dellinger, 279 S.W.3d
at 293 (quoting Strickland, 466 U.S. at 694). “A reasonable probability is a probability
sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694.
Because a petitioner must establish both deficiency and prejudice to prove ineffective
assistance of counsel, a court need not address both prongs where the petitioner has failed
to establish one of them. See Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996) (citing
Strickland, 466 U.S. at 697).

        In the present case, the Petitioner argues that trial counsel should have sought
recusal at sentencing because the trial judge realized that the Petitioner had participated
in the DUI court program and that the judge demonstrated bias by stating at the
sentencing hearing, “This is a pretty big hit on the program.” “Tennessee litigants are
entitled to have cases resolved by fair and impartial judges.” Cook v. State, 606 S.W.3d
247, 253 (Tenn. 2020) (citations omitted). In State v. Brent R. Stewart, the defendant was
sentenced to probation originally but agreed to enroll in the drug court treatment program
as part of an agreement following his violating the terms of probation. No. W2009-
00980-CCA-R3-CD, 2010 WL 3293920, at *3 (Tenn. Crim. App. Aug. 18, 2010). The
judge presiding over the defendant’s drug treatment program imposed sanctions,
including significant jail time, and ultimately expelled him from the program. Id. at *4.
Based on the defendant’s expulsion from the program, the same judge held a probation
revocation hearing during which the defendant sought recusal based on the judge’s
participation in his drug court treatment. Id. The judge declined to recuse himself
despite acknowledging that the “defendant had raised a valid issue regarding his level of
involvement with the subject matter.” Id. We concluded that “the Due Process Clause
does indeed bar any member of the defendant’s drug court from adjudicating a
subsequent parole revocation when the violations or conduct at issue in both forums
involves the same or related subject matter.” Id. at *4 (emphasis in original). Thus, we
                                           -6-
determined that the judge’s involvement in both proceedings while possessing ex parte
information violated the defendant’s right to due process. Id. at *13. However, Brent R.
Stewart is easily distinguishable from the facts presented in the present case on two
grounds. First, the record in Brent R. Stewart showed that the judge possessed a
significant amount of information about the defendant from the drug court in the
revocation hearing, while the trial judge in the present case stated he did not remember
the Petitioner or any information about the Petitioner. Second, the Brent R. Stewart
defendant’s misconduct in the drug court led to the revocation hearing and thus involved
the same or related subject matter. Id. The Petitioner in the present case completed the
DUI court program as a condition of probation for a prior criminal conviction unrelated
to the current convictions. The current convictions and sentencing for those convictions
only followed the Petitioner’s conduct resulting in new criminal charges years after
completion of the program. Therefore, the sentencing hearing following the current
convictions did not involve the same or related subject matter as the Petitioner’s prior
DUI court program.

       Following the disposition in Brent R. Stewart, our supreme court adopted the
revised Code of Judicial Conduct effective July 1, 2012. See State v. Watson, 507
S.W.3d 191, 195 (Tenn. Crim. App. 2016). Rule 2.9 of the code concerns the judge’s
duties when confronted with situations concerning ex parte communications. See RJC
2.9. Comment [4] to Rule 2.9 provides that

      A judge may initiate, permit, or consider ex parte communications
      authorized by law. When serving on a therapeutic or problem-solving
      court, including but not limited to a mental health court, a drug recovery
      court, a veteran’s court, or a behavioral health recovery oriented
      compliance docket, judges may assume a more interactive role with parties,
      treatment providers, probation officers, social workers, and others.
      However, if this ex parte communication becomes an issue at a subsequent
      adjudicatory proceeding in which the judge is presiding, the judge shall
      either (1) disqualify himself or herself if the judge gained personal
      knowledge of disputed facts under RJC 2.11(A)(1) or the judge’s
      impartiality might reasonably be questioned under RJC 2.11(A) or (2) make
      disclosure of such communications subject to the waiver provisions of RJC
      2.11(C).

Rule 2.11 provides in relevant part that disqualification is necessary where “[t]he judge
has a personal bias or prejudice concerning a party or a party’s lawyer, or personal
knowledge of facts that are in dispute in the proceeding.” RJC 2.11(A)(1). Courts utilize
an objective analysis of Rule 2.11, which requires recusal “if ‘a person of ordinary
prudence in the judge’s position, knowing all of the facts known to the judge, would find
                                          -7-
a reasonable basis for questioning the judge’s impartiality.’” Cook, 606 S.W.3d at 255
(quoting Davis v. Liberty Mut. Ins. Co., 38 S.W.3d 560, 565 (Tenn. 2001)).

       A panel of this court applied the above rules in State v. Watson, to circumstances
involving a judge who presided over the defendant’s drug court program and
subsequently presided over the defendant’s probation revocation proceeding arising from
the defendant’s misconduct in the program. 507 S.W.3d at 197. The judge disavowed
any ex parte communication with the defendant and maintained that he had “‘absolutely
no independent recollection of the defendant.’” Id. The defendant’s probation was
revoked in full following a hearing, and the defendant appealed on the basis that the
judge should have recused himself. Id. We observed on appeal that there was no proof
showing the judge “‘gained personal knowledge of disputed facts.’” Id. (quoting Tenn.
Sup. Ct. Rule 10, RJC 2.9, comment [4]). We also reasoned that the “mere fact that the
criminal court judge was also the judge of the drug court does not reasonably call into
question the criminal court judge’s impartiality.” Id. Accordingly, we determined that
the judge was not disqualified from presiding over the defendant’s revocation hearing.
Id.

       The fact that the judge in the present case presided over the DUI court program
does not, in itself, require recusal. The Petitioner entered the DUI court program in
December 2013 as a condition of probation of a prior conviction, and it is undisputed that
he successfully completed the program approximately one year later. Years later, in
October 2016, the Petitioner struck the victims with his vehicle while driving under the
influence, and new criminal charges were brought against him. Following the
Petitioner’s pleas of guilt to those charges, the trial court held a sentencing hearing in
October 2017. The trial judge presiding over the Petitioner’s sentencing hearing also had
presided over some of the Petitioner’s participation in the DUI court program. Following
Mr. Bumbalough’s initial testimony, the trial judge stated at the sentencing hearing that
he did not know prior to the hearing that the Petitioner had previously completed the DUI
court program. The trial judge then questioned Mr. Bumbalough, who in turn testified to
various details regarding the Petitioner’s participation. Along with other findings
unrelated to the Petitioner’s program participation, the trial judge weighed the
Petitioner’s completion of the program negatively in its consideration of deterrence and
the Petitioner’s amenability to rehabilitation. The Petitioner does not allege on appeal
that trial counsel should have sought recusal because the judge possessed ex parte
information or “personal knowledge of disputed facts,” and we conclude that the judge’s
mere participation on the DUI court does not require recusal. See RJC 2.9, comment [4];
Watson, 507 S.W.3d at 197.

       The Petitioner also argues that the trial judge’s statement that “[t]his is a pretty big
hit on the program” evinces the judge’s lack of impartiality in his sentencing hearing.
                                             -8-
We observe that the Petitioner has not offered any basis on which the trial judge’s
statement could be reasonably construed as indicating a lack of impartiality. Instead, the
record reflects that the statement was made in response to Mr. Bumbalough’s testimony
concerning the Petitioner’s completion of the DUI court program. In the post-conviction
hearing, the court noted that the Petitioner’s completion of the program was an important
factor in its consideration of deterrence and the Petitioner’s amenability to correction at
sentencing. The judge also noted that he did not recognize the Petitioner or remember
details of the Petitioner’s participation in the program. Accordingly, the Petitioner has
failed to show that there was a reasonable basis for questioning the trial judge’s
impartiality. See Cook, 606 S.W.3d at 255. Because there was no actual or reasonable
basis for requesting recusal of the trial judge, trial counsel was not deficient for failing to
seek recusal of the trial judge. See Antonio Dewayne Bledsoe v. State, No. M2004-
01132-CCA-R3-PC, 2005 WL 1240172, at *3 (Tenn. Crim. App. May 24, 2005) (“[T]rial
counsel cannot be considered deficient for failing to make or pursue a motion that would
have been meritless.”). Additionally, the Petitioner has not made a showing of prejudice
for any failure to request recusal. The Petitioner is not entitled to relief.

                                      CONCLUSION

         Based on the foregoing reasons, we affirm the judgment of the post-conviction
court.




                                     ___________________________________________
                                     JOHN EVERETT WILLIAMS, PRESIDING JUDGE




                                             -9-